     Case 4:19-cr-00172-WTM-CLR Document 40 Filed 08/31/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                              CASE NO. CR419-172


KAJONA SENQA NESBITT,

        Defendant.




                                    ORDER


        Before the Court is Defendant Kajona Senqa Nesbitt's Motion

for Sentence Reduction Pursuant to 28 U.S.C. § 2241 (Doc. 38),

which    the   Government     has   opposed   (Doc.    39).   In    his   motion.

Defendant argues that the Bureau of Prisons ('"BOP") has improperly

calculated his sentence and requests that the Court grant him

credit towards his federal sentence. (Doc. 38 at 1.) Specifically,

Defendant avers that he should be eligible for a one-year sentence

reduction because he completed the Residential Drug Abuse Program.

(Id.) After careful consideration. Defendant's motion (Doc. 38) is

DISMISSED.


        In January 2020, Defendant pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g). (Doc.

22.) Defendant was sentenced to 65 months' imprisonment. (Doc. 35

at 2.) According to the Federal Bureau of Prisons' C'BOP") website.

Defendant      is    currently   incarcerated    at    Federal      Correctional

Institution         C'FCI")   Petersburg   Medium     located      in   Hopewell,
      Case 4:19-cr-00172-WTM-CLR Document 40 Filed 08/31/21 Page 2 of 3




Virginia, with a projected release date of November 29, 2023. See

BOP      Inmate       Locator,        Federal      Bureau        of      Prisons,

https://www.bop.gov/inmateloc/ (last visited on August 30, 2021).

      The BOP, not the Court, possesses the authority to determine

the manner in which credit for prior custody is applied toward a

federal sentence. Rodriguez v. Lamer, 60 F.3d 745, 747 (11th Cir.

1995) ("[T]he Attorney General—acting through the BOP—initially

possesses the exclusive authority under the law of this Circuit to

compute sentence credit awards after sentencing."); United States

V. Roberson, 746 F. App'x 883, 885 (11th Cir. 2018) (^^The Supreme

Court has held that the responsibility for determining sentence-

credit awards lies with the Attorney General, through the BOP, as

opposed to district courts."). "Granting credit for time served is

initially an administrative function, so a federal prisoner must

pursue an administrative remedy through the prison system before
seeking judicial review." United States v. Martin, 362 F. App'x

69, 70 (11th Cir. 2010). As highlighted by the Government, however.

Defendant    has   not   demonstrated       that   he   sought   administrative

relief through the BOP, as is required, before filing his request

with the Court. (Doc. 38 at 2-3.)

      Even assuming that Defendant has exhausted his administrative

remedies with the BOP, this Court lacks jurisdiction to consider

Defendant's motion. The proper procedure for Defendant to mount a

judicial challenge to the BOP's decision is to file a civil action
under   28   U.S.C.   § 2241     in   the   district    and   division    of   his

confinement. See United States v. Lassiter, 812 F. App'x 896, 900
      Case 4:19-cr-00172-WTM-CLR Document 40 Filed 08/31/21 Page 3 of 3




{11th Cir. 2020) ("Although the district court for the Southern

District of Alabama had sentenced Appellant, it had no jurisdiction

to    entertain   his   § 2241      petition    for    sentencing    credit    when

Appellant was incarcerated in another district."); Fernandez v.

United    States,    941     F.2d   1488,    1495   (11th    Cir.   1991).    Here,

Defendant is currently incarcerated at FCI Petersburg Medium in

Hopewell, Virginia. Accordingly, if Defendant wishes to challenge

the   BOP's   decision.      Defendant must file a § 2241 petition for

sentencing credit in the United States                 District Court for the

Eastern    District     of   Virginia,      Richmond   Division.    Because   this

Court     lacks     jurisdiction      to     consider       Defendant's   motion.

Defendant's motion (Doc. 38) is DISMISSED.^

        SO ORDERED this 3/^ day of August 2021.



                                WILLIAM T. MOORE, JRf
                                UNITED STATES DISTRICT COURT
                                SOUTHERN     DISTRICT OF GEORGIA




^ Defendant also filed a Motion for Appointment of Counsel. (Doc.
37.) The Court may appoint counsel for an indigent defendant "only
when the interests of justice or due process so require." Schultz
V. Wainwright, 701 F.2d 900, 901 (11th Cir. 1983). In this case,
it does not appear that the interests of justice require that
Defendant be afforded counsel. Accordingly, Defendant's motion for
appointment of counsel (Doc. 37) is DENIED.
